Citation Nr: 0331082	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Propriety of forfeiture declared against the veteran 
pursuant to 38 U.S.C.A. § 6103(a) (West 2002). 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from December 1941 to June 
1942, and from August 1945 to June 1946.  He was a prisoner 
of war (POW) of the Japanese government from April 1942 to 
June 1942.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO).  A notice of disagreement was received in April 2002, 
a statement of the case was issued in May 2002, and a 
substantive appeal was received in July 2002.     

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There have also been judicial decisions addressing certain 
VCAA notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Paralyzed Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In this case, the RO has made no 
reference to the VCAA.  Under the circumstances, and in view 
of the above-cited recent judicial decisions, the Board 
believes that VCAA notice should be afforded the veteran.  
The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that Board failure to enforce 
compliance with VCAA notice requirements is remandable 
error.  See Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
veteran to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the veteran of 
the information and evidence not of 
record that is necessary to support his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO should also 
ensure that the VCAA notice is in 
compliance with Paralyzed Veterans of 
America, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  

2.  The RO should then review the record 
and furnish the veteran with an 
appropriate supplemental statement of 
the case (with the applicable VCAA 
regulations) and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




